IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00411-CV

                      EX PARTE ROBIN DENISE HARRIS


                           From the 52nd District Court
                               Coryell County, Texas
                           Trial Court No. CCC-11-40473


                          MEMORANDUM OPINION


      The Texas Department of Public Safety appealed the trial court’s “Order to Clear

Record” rendered on May 18, 2011. By the Order, the trial court granted Robin Denise

Harris’s “Petition to Clear Record.” The parties have now presented this Court with a

Joint Motion to Reverse and Render Judgment which was filed on December 12, 2011.

In the motion the parties explain that they agree Harris is not entitled to an expunction

of records related to her arrest, see TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2) (West

Supp. 2011), and agree that an order to reverse and render judgment would resolve all

issues in the appeal. The parties also agreed to pay their own costs in this appeal.

      The motion is signed by the attorney for the Texas Department of Public Safety

and by Harris.
       The parties’ motion is granted. The trial court’s “Order to Clear Record” is

reversed and an order denying Robin Denise Harris’s “Petition to Clear Record” is

rendered.


                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered
Opinion delivered and filed December 21, 2011
[CV06]




Ex parte Harris                                                              Page 2